EXHIBIT 10.1
 
AMENDMENT AGREEMENT
 
AMENDMENT AGREEMENT, dated of as February 20, 2008, by and between UNICORP,
INC., (“Company”), YAGLOBAL INVESTMENTS, L.P. (formerly, CORNELL CAPITAL
PARTNERS, LP) (“YA Global”).  All capitalized terms used herein shall have the
respective meanings assigned thereto in the Transaction Documents (as defined
below) unless otherwise defined herein.
 
 
W I T N E S S E T H:
 
WHEREAS, Company and YA Global have entered into certain financing arrangements
set forth on Schedule A attached hereto and referred to herein as the
“Transaction Documents”  pursuant to which, YA Global is the holder of the
following secured convertible debentures (collectively, the “Debentures”) issued
by Company:
 
Debenture Description

Principal Outstanding

Secured Convertible Debenture (no. UCPI-1-1) issued on May 17, 2007 in the
original principal amount of $3,500,000

$3,096,155

Secured Convertible Debenture (no. UCPI-1-2) issued on June 29, 2007 in the
original principal amount of $2,000,000

$1,769,231

Secured Convertible Debenture (no. UCPI-1-3) issued on October 23, 2007 in the
original principal amount of $1,500,000

$1,384,616




 
WHEREAS, pursuant to the Debentures, the Company was to make an installment
payment of $288,461 on January 1 and February 1, 2008 and has requested that YA
Global defer or reduce the amount of such payment as well as future payments.
 
WHEREAS, YA Global desires to make certain accommodations to the Company
regarding the amount of the installment payments and the time the Company has to
make such payments and in exchange for such accommodations, the Company agrees,
among other things, to increase the interest rate of the Debentures and to
certain other covenants as set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree,
covenant and warrant as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
1.  Acknowledgements.
 
a. Acknowledgement of Obligations.  Company hereby acknowledges, confirms and
agrees that as of the date hereof, Company is indebted to the YA Global under
the Debentures and the Transaction Documents in the outstanding principal amount
set forth in the first Whereas clause above, plus accrued and unpaid interest
thereon, and any other fees, costs, expenses and other charges now or hereafter
payable (collectively, the “Obligations”) and such Obligations are
unconditionally owed by Company to YA Global, without offset, defense or
counterclaim of any kind, nature or description whatsoever.
 
b. Acknowledgement of Security Interests.  Company hereby acknowledges, confirms
and agrees that YA Global has and shall continue to have valid, enforceable and
perfected first-priority liens upon and security interests in the Pledged
Property heretofore granted to YA Global pursuant to the Security Agreement (the
“Security Agreement”) between Company, Affiliated Holdings, Inc., and YA Global
dated May 17, 2007, the Mortgage, Assignment of Production, Security Agreement,
Fixture Filing and Financing Statement (the “Mortgage”) granted by the Company
to YA Global as of May 17, 2007, Deed of Trust, Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement (the “Deed of Trust”) granted
by the Company to YA Global as of May 17, 2007, or otherwise granted to or held
by YA Global.  Company and Affiliated Holdings, Inc. hereby acknowledge, confirm
and agree that YA Global has and shall continue to have valid, enforceable and
perfected first-priority liens upon and security interests heretofore granted to
YA Global pursuant to the Security Agreement, the Mortgage, the Deed of Trust or
otherwise granted to or held by YA Global.
 
c. Binding Effect of Documents.  Company and Affiliated Holdings, Inc. hereto
acknowledge, confirm and agree that:  (a) each of the Transaction Documents to
which it is a party has been duly executed and delivered to YA Global by Company
or Affiliated Holdings, Inc., and each is in full force and effect as of the
date hereof, (b) the agreements and obligations of Company or Affiliated
Holdings, Inc. contained in such documents and in this Agreement constitute the
legal, valid and binding obligations of Company and Affiliated Holdings, Inc.,
enforceable against each in accordance with their respective terms, and Company
and Affiliated Holdings, Inc. have no valid defense to the enforcement of such
obligations, and (c) YA Global is and shall be entitled to the rights, remedies
and benefits provided for in the Transaction Documents and applicable law,
without setoff, defense or counterclaim of any kind, nature or descriptions
whatsoever.
 
d. No Other Waivers; Reservation of Rights.  YA Global reserves the right, in
its discretion, to exercise any or all of its rights and remedies under the
Transaction Documents as a result of any Event of Default which may be
continuing on the date hereof or any Event of Default which may occur after the
date hereof, and YA Global has not waived any of such rights or remedies, and
nothing in this Agreement, and no delay on its part in exercising any such
rights or remedies, should be construed as a waiver of any such rights or
remedies.
 
 
2

--------------------------------------------------------------------------------

 
 
2. Covenants and Agreements.
 
a. Amendments to the Debentures. The parties agree that as of the date hereof,
the following amendments shall be made to the Debentures:
 
i.  
The Interest Rate shall be changed to 14%.  If an Event of Default occurs and
for so long as such Event of Default remains uncured, the Interest Rate on this
Debenture shall immediately become eighteen percent (18%) per annum and shall
remain at such increased interest rate until the applicable Event of Default is
cured

 
ii.  
The Maturity Date shall be changed to December 31, 2010.

 
iii.  
The Conversion Price shall be changed to $0.15, subject to adjustment as set
forth in the Debentures.

 
iv.  
The Installment Amount shall be changed to $100,000, which amounts shall first
be applied to all accrued and unpaid interest on all the Debentures and then to
Principal beginning with the most recently issued Debentures.  Furthermore, the
Company shall make a one-time balloon payment in addition to Installment
Payments of $1,300,000 due and payable on December 31, 2009.

 
v.  
The January 1 and February 1, 2008 Installment Dates shall be deferred and the
next Installment Date shall be March 1, 2008.

 
vi.  
On the date hereof, the Company shall issue amended and restated Debentures in
the form attached hereto as Exhibit A to reflect the Debenture amendments set
forth herein.

 
b. Amendments to Warrants.  The parties agree that as of the date hereof, the
exercise price of the Warrants shall be adjusted as follows, and to document
such adjustments, the Company shall issue Amended and Restated Warrants in the
form attached hereto as Exhibit B :
 
Warrant Number                                                 Original Exercise
Price                                                       Adjusted Exercise
Price
 
UCPI-A-1                                                           
$0.55                                                                       $0.15
        UCPI-B-1                                                           
$0.65                                                                      
$0.25
        UCPI-C-1                                                           
$0.75                                                                      
$0.35
        UCPI-D-1                                                           
$0.90                                                                      
$0.50
 
Furthermore, the Company shall issue the following additional Warrants (the
“Additional Warrants”), each of which shall be in the form of the Additional
Warrant attached hereto as Exhibit C:
 
Warrant Number                                                 Number of
Shares                                                       Exercise Price
 
UCPI-A-2                                                           
6,786,667                                                        $0.15
        UCPI-B-2                                                           
3,446,400                                                        $0.25
        UCPI-C-2                                                           
2,133,714                                                        $0.35
        UCPI-D-2                                                           
1,244,400                                                        $0.50
 
 
3

--------------------------------------------------------------------------------

 
 
c. Registration Statement.  Within 20 days from the date hereof the Company
shall file all necessary amendments and supplements to the effective
registration statement on form SB-2 (no. 333-143846) to reflect the amendments
to the Debentures and the change in the exercise price of the Warrants set forth
above (but not with respect to the additional number of Warrant Shares).
 
d. Further Assurances. Company and Affiliated Holdings, Inc. shall, from and
after the execution of this Agreement, execute and deliver to YA Global whatever
additional documents, instruments, and agreements that YA Global may require in
order to correct any document deficiencies, or to vest or perfect the
Transaction Documents and the collateral granted therein more securely in YA
Global and/or to otherwise give effect to the terms and conditions of this
Agreement, and hereby authorize YA Global to file any financing statements
(including financing statements with a generic description of the collateral
such as “all assets”), and take any other normal and customary steps, YA Global
deems necessary to perfect or evidence YA Global’s security interests and liens
in any such collateral.  Affiliated Holdings, Inc. shall be added as a signatory
to the Security Agreement.
 
e. Cross Default.  Company hereby acknowledges and agrees that any default under
this Agreement shall constitute an Event of Default under each of the
Transaction Documents.
 
3. RELEASE.  In exchange for the accommodations made by YA Global herein,
Company and Affiliated Holdings, Inc. do hereby, on behalf of themselves and
their agents, representatives, attorneys, assigns, heirs, subsidiaries,
executors and administrators (collectively, “Company Parties”) RELEASE AND
FOREVER DISCHARGE YA Global and its subsidiaries and its respective affiliates,
parents, joint ventures, officers, directors, shareholders, interest holders,
members, managers, employees, consultants, representatives, successors and
assigns, heirs, executors and administrators (collectively, “Buyer Parties”)
from all causes of action, suits, debts, claims and demands whatsoever known or
unknown, at law, in equity or otherwise, which the Company Parties ever had, now
have, or hereafter may have on or prior to the date hereof, and any claims for
reasonable attorneys’ fees and costs, and including, without limitation, any
claims relating to fees, penalties, liquidated damages, and indemnification for
losses, liabilities and expenses.  The release contained in this Section is
effective without regard to the legal nature of the claims raised and without
regard to whether any such claims are based upon tort, equity, or implied or
express contract.  It is expressly understood and agreed that this release shall
operate as a clear and unequivocal waiver by the Company Parties of any such
claim whatsoever.
 
4. PROVISIONS OF GENERAL APPLICATION
 
a. Effect of this Agreement.  Except as modified pursuant hereto, no other
changes or modifications to the Transaction Documents are intended or implied
and in all other respects the Transaction Documents are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof.  To the extent of conflict between the terms of this Agreement and the
other Transaction Documents, the terms of this Agreement shall control.  The
Transaction Documents and this Agreement shall be read and construed as one
agreement.
 
b. Governing Law.  This Agreement shall be interpreted according to the laws of
the State of New Jersey and shall inure to the benefit of and be binding upon
the parties hereto and their respective successors and assigns.  Any notices,
demands, consents, other writings or communications permitted or required by
this Agreement shall be given in the manner and to the address as set forth in
the Transaction Documents.
 
c. Mutual Waiver of Jury Trial.  BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT,
TORT OR OTHERWISE BETWEEN FACTOR AND CLIENT ARISING OUT OF, CONNECTED WITH,
RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE OTHER FACTORING DOCUMENTS OR THE TRANSACTIONS
RELATED THERETO.
 
[SIGNATURE PAGE IMMEDIATELY TO FOLLOW]
 
 
4

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.
 

 
Unicorp, Inc.
         
By:                                                                
 
Name:                       Carl A. Chase
 
Title:                       Chief Financial Officer
     
Affiliated Holdings, Inc.
         
By:                                                                
 
Name:                       Carl A. Chase
 
Title:                       Chief Financial Officer


 
YA Global Investments, L.P.
     
By:            Yorkville Advisors, LLC
 
Its:            Investment Manager
     
By:                                                                
 
Name:                      
 
Title:

 
 
5

--------------------------------------------------------------------------------

 
 
SCHEDULE A


TRANSACTION DOCUMENTS




Securities Purchase Agreement dated May 17, 2007 between Company and YA Global.


Secured Convertible Debenture (no. UCPI-1-3) issued on October 23, 2007 in the
original principal amount of $1,500,000


Secured Convertible Debenture (no. UCPI-1-2) issued on June 29, 2007 in the
original principal amount of $2,000,000


Secured Convertible Debenture (no. UCPI-1-1) issued on May 17, 2007 in the
original principal amount of $3,500,000


Warrant No.UCPI-1-A issued to YA Global on May 17, 2007 to purchase 2,545,000
shares of common stock.


Warrant No.UCPI-1-B issued to YA Global on May 17, 2007 to purchase 2,154,000
shares of common stock.


Warrant No.UCPI-1-C issued to YA Global on May 17, 2007 to purchase 1,867,000
shares of common stock.


Warrant No.UCPI-1-D issued to YA Global on May 17, 2007 to purchase 1,555,500
shares of common stock.


Registration Rights Agreement dated May 17, 2007 between Company and YA Global.


Security Agreement dated May 17, 2007 among the Company, Affiliated Holdings,
Inc., and YA Global.


Mortgage, Assignment of Production, Security Agreement, Fixture Filing and
Financing Statement granted by the Company to YA Global as of May 17, 2007


Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement granted by the Company to YA Global as of May 17, 2007


Irrevocable Transfer Agent Instructions dated May 17, 2007 among Company, David
Gonzalez, OTC Stock Transfer Co., and YA Global.


 
 

--------------------------------------------------------------------------------

 




EXHIBIT A


FORM OF AMENDED AND RESTATED CONVERTIBLE DEBENTURES


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


FORM OF AMENDED AND RESTATED WARRANTS
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C 


FORM OF ADDITIONAL WARRANTS

